      Case 3:20-cr-00041-JAJ-SBJ Document 22 Filed 02/24/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF IOWA
                            DAVENPORT DIVISION


UNITED STATES OF AMERICA,
                                                      No. 3:20cr00041-01-JAJ
       Plaintiff,
      vs.

CHRISTOPHER LEE SCHULTZ,                        ORDER AMENDING JUDGMENT

       Defendant.


      This matter comes before the court pursuant to the Judgment [Dkt. 13] entered in
this case on July 9, 2020. It has been brought to the court's attention that the Judgment
contained an incorrect USM number.
      Upon the foregoing,
      IT IS ORDERED that the Judgment entered on July 9, 2020, is hereby amended to
reflect that the correct USM number for defendant Christophe Lee Schultz is 10930-030.
      DATED this 24th day of February, 2021.
